            Case 2:20-cv-01393-WB Document 5 Filed 04/27/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JERMAINE “NATHANIEL” GLYNN,                   :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-1393
                                              :
ELLSWORTH CONGREGATION OF                     :
JEHOVAH’S WITNESSES, et al.,                  :
    Defendants.                               :

                                             ORDER

       AND NOW, this 27th day of April, 2020, upon consideration of Plaintiff Jermaine

“Nathaniel” Glynn’s Motion to Proceed In Forma Pauperis (ECF No. 1), and Complaint (ECF

No. 2) it is ORDERED that:

       1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.       The Complaint is DEEMED filed.

       3.       The Complaint is DISMISSED WITHOUT PREJUDICE for the reasons in the

Court’s Memorandum.

       4.       Glynn may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Glynn’s claims against each defendant. The amended complaint shall be a complete

document that does not rely on the initial Complaint or other papers filed in this case to state a

claim. When drafting his amended complaint, Glynn should be mindful of the Court’s reasons

for dismissing the claims in his initial Complaint as explained in the Court’s Memorandum.

Upon the filing of an amended complaint, the Clerk shall not make service until so ORDERED

by the Court.
            Case 2:20-cv-01393-WB Document 5 Filed 04/27/20 Page 2 of 2




       5.      The Clerk of Court is DIRECTED to send Glynn a blank copy of this

Court’s current standard form to be used by a self-represented litigant filing a civil action bearing

the above-captioned civil action number. Glynn may use this form to file his amended complaint

if he chooses to do so. Alternatively, Glynn may access a copy of this Court’s current standard

form to be used by a self-represented litigant filing a civil action on the Court’s website,

http://www.paed.uscourts.gov/documents/forms/frmcgenf.pdf. Glynn may use this form to file his

amended complaint if he chooses to do so, and is reminded to mark this and all documents with

“Civil Action 20-1393”.

       6.      If Glynn fails to file an amended complaint in accordance with this Order, his

case may be dismissed without further notice.

                                              BY THE COURT:

                                              /s/Wendy Beetlestone, J.


                                              WENDY BEETLESTONE, J.
